Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT

TO

STALKING HORSE AGREEMENT

This Fifth Amendment to Stalking Horse Agreement (this “Amendment”), is made and
entered into as of October 7, 2020 by and among GNC Holdings, Inc., a Delaware
corporation (the “Seller”), on behalf of itself and the other Selling Entities,
and Harbin Pharmaceutical Group Holding Co., Ltd., a corporation incorporated in
the People’s Republic of China (the “Buyer”, together with the Seller and the
other Selling Entities, the “Parties” and each, a “Party”), and amends the
Stalking Horse Agreement, dated as of August 7, 2020, by and among the Selling
Entities and the Buyer, as amended by that certain First Amendment dated as of
August 15, 2020, that certain Second Amendment dated as of August 19, 2020, that
certain Third Amendment dated as of September 8, 2020 and that certain Fourth
Amendment dated as of September 17, 2020 (collectively, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to such terms in the Agreement.

WHEREAS, the Parties, in accordance with Section 10.1 of the Agreement, wish to
amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.

Amendment to Section 1.1. Section 1.1 of the Agreement is hereby amended by
adding the following new definition:

“Post-Effective Date Escrow Amount” means the portion of the Effective Date
True-Up Amount the Selling Entities and the Buyer determine is necessary for any
remaining unpaid expenses and contingent liabilities of the Selling Entities.

 

2.

Amendment to Section 2.1(d). Section 2.1(d) of the Agreement is hereby amended
by adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text), as follows:

(d) all (x) royalties, advances, prepaid assets, security and other deposits,
prepayments and other current assets relating to the Business, the Assumed
Agreements and the Assumed Real Property Leases, in each case of the Selling
Entities as of the Closing and (y) royalty payments required to be made with
respect to the right to use the GNC Names and Marks by counterparties to
Contracts of the Selling Entities that are rejected in the Bankruptcy Case, to
the extent that such rights were retained by any such counterparties (it being
understood and agreed, for the avoidance of doubt, the Buyer shall not be liable
for any Liabilities related to the Debtors’ rejection of such contracts);

 

3.

Amendment to Section 2.5(b). Section 2.5(b) of the Agreement is hereby amended
by (x) adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text) and (y) deleting
the bolded text with strikethrough (indicated textually in the same manner as
the following example: bolded text with strikethrough), as follows:

(b) From and after the date of this Agreement until one (1) Business Day prior
to the Bid Deadline (as defined in the Bidding Procedures Order), the Buyer may,
in its sole discretion, designate any Contract of any Selling Entity as an
Assumed Agreement or



--------------------------------------------------------------------------------

Assumed Real Property Lease, as applicable, or remove any such Contract from
Section 2.1(e) or Section 2.1(f) of the Seller Disclosure Schedule,
respectively, such that it is not an Assumed Agreement or Assumed Real Property
Lease, in each case by providing written notice of such designation or removal
to the Seller, in which case Section 2.1(e) or Section 2.1(f) of the Seller
Disclosure Schedule, as applicable, shall automatically be deemed to be amended
to include or remove, as applicable, such Contract as an Assumed Agreement or an
Assumed Real Property Lease, in each case, without any adjustment to the
Purchase Price. Notwithstanding any of the foregoing to the contrary, in
consideration for the Buyer’s agreement to add Contracts as Assumed Agreements
and Assumed Real Property Leases as set forth in Selling Entities’ twenty-ninth
through thirty-third omnibus motions for entry of an order authorizing the
Selling Entities to assume and assign certain unexpired leases, the Parties
agree that the Contracts set forth on Appendix A attached hereto shall not be
Assumed Agreements or Assumed Real Property Leases, as applicable, and shall be
deemed removed from Section 2.1(e) and Section 2.1(f) of the Seller Disclosure
Schedule, as applicable, and the Liabilities (to the extent such Liabilities
constitute General Unsecured Claims (as defined in the Plan)) arising under or
related to the such Contracts shall be Excluded Liabilities; provided, that any
Allowed Administrative Claim, Allowed Priority Tax Claim or other Allowed
Priority Claim (each as defined in the Plan) arising under or relating to such
Contracts shall be Assumed Liabilities.

 

4.

Amendment to Section 3.4(c). Section 3.4(c) of the Agreement is hereby amended
by (x) adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text) and (y) deleting
the bolded text with strikethrough (indicated textually in the same manner as
the following example: bolded text with strikethrough), as follows:

(c) Concurrently with final distributions under the Plan, tThe Buyer hereby
directs the Seller to pay, and the Seller shall, on behalf of Buyer, pay or
cause to be paid, to GLAS Trust Company LLC, as administrative agent under the
Second Lien Credit Agreement (or any successor administrative agent), an
aggregate amount in cash equal to the Effective Date True-Up Amount as a
prepayment of the amount of outstanding Second Lien Loans in accordance with the
Second Lien Documents, which Effective Date True-Up Amount shall be paid as
follows: (i) concurrently with final distributions under the Plan, an amount
equal to (x) the Effective Date True-Up Amount minus (y) the Post-Effective Date
Escrow Amount, (ii) from time to time, in the discretion of the Selling
Entities, to the extent the Selling Entities determine that the remaining
Post-Effective Date Escrow Amount at such time exceeds the amount necessary for
any remaining unpaid expenses and contingent liabilities of the Selling
Entities, the amount of such excess, and (iii) concurrently with the winding-up
of the Selling Entities, the Post-Effective Date Escrow Amount to the extent not
used or reserved for expenses of the Selling Entities.

 

5.

Amendment to Section 3.4(d). Section 3.4(d) of the Agreement is hereby amended
by (x) adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text) and (y) deleting
the bolded text with strikethrough (indicated textually in the same manner as
the following example: bolded text with strikethrough), as follows:

(d) Not less than three (3) Business Days prior to the Effective Date, the
Seller shall deliver to the Buyer a written notice of (i) the actual cash
distributions made and to be made by

 

2



--------------------------------------------------------------------------------

the Selling Entities to the holders of Allowed Tranche B-2 Term Loan Claims and
the holders of TLB Allowed DIP Term Roll-Up Loan Claims (each as defined in the
Plan) in respect of such Allowed Tranche B-2 Term Loan Claims and the holders of
TLB Allowed DIP Term Roll-Up Loan Claims (the “Actual TLB Distribution Amount”),
(ii) the aggregate amount of interest paid or accrued from the Closing Date
through the Effective Date pursuant to the Debtor-in-Possession Term Loan Credit
Agreement, dated as of June 26, 2020, among GNC Corporation, General Nutrition
Centers, Inc., GLAS Trust Company, LLC, as administrative agent and collateral
agent, and the lenders party thereto from time to time (the “DIP Term Loan
Interest Amount”) and the cash amount to be distributed or paid in settlement to
the holders of General Unsecured Claims, Convertible Unsecured Notes Claims, or
Tranche B-2 Term Loan Deficiency Claims (each, as defined in the Plan) in excess
of $5,000,000 (such amount in excess of $5,000,000 and the DIP Term Loan
Interest Amount, taken together with the Actual TLB Distribution Amount, the
“Adjusted TLB Distribution Amount”). Concurrently with the final distributions
under the Plan, the Buyer shall cause GNC Newco to issue to the Seller or, at
the Seller’s written direction, to the holders of Allowed Tranche B-2 Term Loan
Claims, new Second Lien Loans in an aggregate principal amount equal to the
lesser of (i) $12,000,00020,000,000 and (ii) (x) $410 million minus (y) the
aggregate principal amount of Second Lien Loans issued pursuant to
Section 3.1(c)(ii) minus (z) the Adjusted TLB Distribution Amount. If the
resulting amount in the immediately preceding clause (ii) is a negative number,
then concurrently with and as part of the final distribution under the Plan,
Seller shall cause Second Lien Loans in the aggregate principal amount equal to
the absolute amount of such negative number to be distributed to GNC Newco and
not the holders of Allowed Tranche B-2 Term Loan Claims and GNC Newco agrees to
cancel such Second Lien Loans upon receipt thereof.

 

6.

Amendment to Section 7.8. Section 7.8 of the Agreement is hereby amended by
adding the double-underlined bolded text (indicated textually in the same manner
as the following example: double-underlined bolded text), as follows:

In the event of a Financing Failure Event, the Buyer shall use its reasonable
best efforts to arrange to obtain alternative financing from alternative sources
on terms approved by the Seller in writing, such approval not to be unreasonably
withheld (and the Buyer agrees that withholding its approval for any alternative
financing shall be deemed to be reasonable in the event any material term of
such alternative financing is less favorable to the Buyer (or any other loan
party) in any material respect) (any such alternative financing on terms
reasonably acceptable to the Seller, an “Alternative Financing”), in an
aggregate amount sufficient to consummate the transactions contemplated hereby
promptly following the occurrence of such event. The Buyer shall deliver to the
Seller true and complete copies of all agreements pursuant to which any such
alternative source shall have committed to provide the Buyer with any portion of
such alternate financing. For the avoidance of doubt, the funding by Buyer or
any of its Affiliates of the amount contemplated by the Aland Debt Commitment
Letter shall not be a Financing Failure Event.

 

7.

Amendment to Section 7.10(a). Section 7.10(a) of the Agreement is hereby amended
by adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text), as follows:

(a) Section 7.10(a) of the Seller Disclosure Schedule sets forth a list
containing the names of Employees to whom the Buyer expects that neither the
Buyer nor a Buyer Designee will make an offer of employment. At least ten
(10) Business Days prior to the Closing, the

 

3



--------------------------------------------------------------------------------

Buyer will provide the Seller with an updated Section 7.10(a) of the Seller
Disclosure Schedule setting forth a list of the names of all Employees to whom
the Buyer or a Buyer Designee will not make an offer of employment (the
“Specified Employees”). Prior to the Closing, the Buyer shall, or shall cause a
Buyer Designee to, make an offer of employment, to commence as of the Closing,
to each of the Employees who are not Specified Employees (each such Employee, an
“Offered Employee”). Each Offered Employee who receives and accepts such an
offer of employment with Buyer or a Buyer Designee is referred to herein as a
“Transferred Employee”, and the Buyer shall, or shall cause the applicable Buyer
Designee to, employ each Transferred Employee in accordance with such accepted
offer as of the Closing. The Buyer hereby agrees that the offers to the Offered
Employees shall include, and for the period immediately following the Closing
through and including the twelve (12) month anniversary of the Closing, the
Buyer shall, or shall cause the applicable Buyer Designee to, provide (i) a
level of base salary and wages to each Transferred Employee that is no less
favorable to the base salary and wages provided to such Offered Employee as of
the date hereof, and (ii) benefit plans for the benefit or welfare of each
Transferred Employee (each, a “Buyer Benefit Plan”), that are comparable in the
aggregate to the benefits (except with respect to equity-based compensation)
provided to such Offered Employee as of the date hereof. Notwithstanding the
foregoing, for Transferred Employees in Canada, to the extent required by
applicable Law, such offers will be on substantially similar basis as such
Employees received from the Selling Entities as of the date hereof. Buyer agrees
not to amend the GNC Executive Severance Pay Policy prior to the twelve
(12) month anniversary of the Closing in any manner that would adversely impact
a Transferred Employee’s amount of severance or the events qualifying a
Transferred Employee for severance.

 

8.

Specified Liabilities. The Parties acknowledge and agree that, notwithstanding
anything in the Agreement to the contrary, the Liabilities set forth on Appendix
B hereto (the “Specified Liabilities”) shall constitute Assumed Liabilities for
purposes of the Agreement. Accordingly, and in accordance with Section 2.3 of
the Agreement, the Buyer shall assume, pay, perform and discharge the Specified
Liabilities when due. Buyer expressly acknowledges that the obligees of the
Specified Liabilities shall be third-party beneficiaries of this Section 8, and
shall have the right to enforce the terms hereof as if such obligees were
parties hereto. The Specified Liability set forth on Item 1 on Appendix B hereto
shall be paid by the Buyer at the Closing or as soon thereafter as possible (but
in any event, no later than the date on which Seller pays its portion of
Transfer Taxes).

 

9.

Other Third-Party Beneficiary Rights. The Buyer expressly acknowledges that the
claimants set forth on Appendix C hereto shall be third-party beneficiaries of
Section 2.3 of the Agreement, and shall have the right to enforce the terms
thereof as if such claimants were parties thereto.

 

10.

2019 Tax Refund. Notwithstanding anything in the Agreement to the contrary, the
Parties agree that any U.S. federal income Tax refund for the overpayment of
estimated U.S. federal income Taxes for the 2019 taxable year (the “2019 Tax
Refund”) in an amount up to $6.5 million in the aggregate shall be put into a
segregated account held by a Selling Entity for purposes of paying and
discharging the Specified Liability set forth in Item 2 of Appendix B on behalf
of the Buyer. Only to the extent that (a) the Specified Liability set forth in
Item 2 of Appendix B is satisfied in full and (b) after satisfying such
Specified Liability, there is any excess amount of the 2019 Tax Refund in the
segregated account, such excess amount of the 2019 Tax Refund shall be used to
pay and discharge the Specified Liability set forth in Item 3 of Appendix B. Any
funds remaining thereafter shall be promptly transferred to Buyer and shall be
deemed to be Purchased Cash.

 

4



--------------------------------------------------------------------------------

11.

Additional TLB Escrow. Notwithstanding anything in the Agreement to the
contrary, the Parties agree that $1 million of the Estimated TLB Cash
Distribution Amount shall be held in a segregated account, thereby reducing the
Estimated TLB Cash Distribution Amount by $1 million, by a Selling Entity for
purposes of paying the expenses of the Plan Administrator (as defined in the
Plan) associated with the Plan Administrator’s efforts to recover amounts from
the Buyer that are Assumed Liabilities.

 

12.

Allowed Tranche B-2 Term Loan Secured Claims. To the extent reasonably required
to confirm the Plan, the Selling Entities may hold back and escrow amounts that
would otherwise be distributable to the holders of Allowed Tranche B-2 Term Loan
Secured Claims (as defined in the Plan), which amounts shall not constitute part
of the Adjusted TLB Distribution Amount.

 

13.

Effect of Amendment. Expect as expressly amended by the foregoing, all of the
terms and conditions of the Agreement shall remain unchanged and in full force
and effect. Whenever the Agreement is referred to in the Agreement or in any
other agreements, documents and instruments, such reference shall be deemed to
be to the Agreement as amended by this Amendment. Notwithstanding the foregoing,
references to the date of the Agreement, and references to “the date hereof” and
“the date of this Agreement” or words of like import shall continue to refer to
August 7, 2020.

 

14.

Counterparts. This Amendment may be executed by facsimile or other electronic
signature (including portable document format) and in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and which shall become effective when one
or more counterparts have been signed by each of the Parties and delivered (by
facsimile, electronic mail or otherwise) to the other Parties.

 

15.

Governing Law; Jurisdiction. The terms set forth in each of Section 10.1
(Amendment and Modification), Section 10.3 (Notices), Section 10.4 (Assignment),
Section 10.5 (Severability), Section 10.6 (Governing Law), Section 10.9
(Submission to Jurisdiction; WAIVER OF JURY TRIAL), Section 10.12 (Entire
Agreement), Section 10.13 (Remedies) and Section 10.17 (Mutual Drafting) of the
Agreement are incorporated herein by reference mutatis mutandis as if set forth
herein.

[Signature pages follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to the
Stalking Horse Agreement to be executed as of the date first written above.

 

GNC HOLDINGS, INC., on behalf of itself and the other Selling Entities By:  

 

Name:   Tricia K. Tolivar Title:   Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO STALKING HORSE AGREEMENT]



--------------------------------------------------------------------------------

HARBIN PHARMACEUTICAL GROUP HOLDING CO., LTD. By:  

 

Name:   Yong Kai Wong Title:   General Manager

[SIGNATURE PAGE TO FIFTH AMENDMENT TO STALKING HORSE AGREEMENT]



--------------------------------------------------------------------------------

Appendix A

Additional Excluded Contracts

[Attached]



--------------------------------------------------------------------------------

GNC    

Executory Contracts - Removal from Assumption List    

 

 

    

Counterparty

  

Contract Type /Name

  

Decision

  

Address

1)    BRIAN P. TETI    FRANCHISE AGREEMENT FOR STORE - 3315    Reject    146
PEOPLES WAY HOCKESSIN DE 19707 USA 2)    CHURCH & DWIGHT CO., INC.    THIRD
PARTY PRODUCT CONTRACT    Reject    500 CHARLES EWING BOULEVARD EWING NJ 08628
USA 3)    CIGNA    BILLING AND COLLECTIONS AGREEMENT    Reject    900 COTTAGE
GROVE ROAD BLOOMFIELD CT 06002 4)    DYNAMIC NETWORK SERVICES, INC.    MASTER
SERVICE LEVEL AGREEMENT    Reject    1230 ELM STREET, 5TH FLOOR MANCHESTER, NH
03101 5)    JEFFREY S. LANE AND KAREN LANE    FRANCHISE AGREEMENT FOR STORE -
5083    Reject    405 LEAH DRIVE FT. WASHINGTON PA 19034 USA 6)    MOHAMMAD
ABDRABBOH AND NANCY MARINI    FRANCHISE AGREEMENT FOR STORE - 777    Reject   
20701 DONALDSON STREET DEARBORN MI 48124-3981 USA 7)    MUHAMMAD SHAKEEL   
FRANCHISE AGREEMENT FOR STORE - 2210    Reject    16345 BROOKSTONE CIRCLE LA
MIRADA CA 90638 USA 8)    TLC MARKETING    LOYALTY OPERATIONS (2020 GNC REWARDS)
   Reject    60 HUDSON STREET SUITE 1809 NEW YORK NY 10013 USA 9)    TLC
MARKETING    LOYALTY OPERATIONS    Reject    60 HUDSON STREET SUITE 1809 NEW
YORK NY 10013 USA 10)    TLC MARKETING    LOYALTY OPERATIONS    Reject    60
HUDSON STREET SUITE 1809 NEW YORK NY 10013 USA



--------------------------------------------------------------------------------

GNC

Real Property Leases - Removal from Assumption List

 

 

   

Store KK #

 

Premises

 

Name of Lease Document

 

Document Date

 

Counterparty

 

Decision

 

Address

1)   000165   161-11 JAMAICA AVENUE QUEENS, NY   Lease   10/13/2010   16111
JAMAICA AVENUE, LLC   Reject   DAVID MALANGA 107 E 88TH ST NEW YORK,
NY 10128 2)   000777  

FAIRLANE GREEN

3124 FAIRLANE DR

ALLEN PARK, MI

 

Lease

Sublease-Sublease Amendment

Amendments

  4/17/2007 5/29/2012 5/19/2020   ACADIA REALTY LIMITED PARTNERSHIP   Reject  
JESSICA ZASKI CLAY PARK DEVELOPMENT, LLC. C/O ACADIA REALTY TRUST 411 THEODORE
FREMD AVENUE SUITE 300 RYE, NY 10580 3)   009951  

VILLAGES OF MARTINSVILLE

240 COMMONWEALTH BLVD

MARTINSVILLE, VA

 

Lease

Amendments

Sublease-Sublease Amendment

Amendments

Amendments

Amendments

Lease

  8/10/2007 8/10/2007 8/10/2007 7/23/2010 2/27/2012 9/9/2013 9/4/2014  
MARTINSVILLE MALL, LLC   Reject   DRE HANKINS WHLR FRANKLIN VILLAGE LLC PO BOX
75849 BALTIMORE, MD 212755849 4)   008278  

NORTHLINE COMMONS

4400 NORTH FREEWAY

HOUSTON, TX

 

Lease

Amendments

Sublease-Sublease Amendment

Amendments

  1/8/2010 1/8/2010 3/31/2010 5/1/2014   NORTHLINE COMMONS LLC   Reject   400
CLEMATIS STREET SUITE 201 WEST PALM BEACH, FL 33401 5)   003315  

FOX RUN S.C.

18 FOX HUNT DR

BEAR, DE

 

Lease

Lease

Lease

Amendments

Sublease-Sublease Amendment

Amendments

Sublease-Sublease Amendment

  11/1/2000 2/7/2003 11/28/2007 11/28/2007 11/28/2007 11/16/2015 2/8/2016  
PETTINARO CORPORATION   Reject   GREGORY PETTINARO C/O CORNERSTONE MGMT SYS INC
271 MADISON AVE SUITE #800 NEW YORK,
NY 10016 6)   002210  

WOODBURY TOWN CENTER

6230 IRVINE BLVD

IRVINE, CA

 

Lease

Sublease-Sublease Amendment

Amendments

Sublease-Sublease Amendment

Amendments

Sublease-Sublease Amendment

  2/23/2007 10/13/2008 4/12/2012 8/14/2014 3/10/2017 3/15/2017   THE IRVINE
COMPANY   Reject   BUTCH KNERR IRON POINT TITAN ASSET MANAGEMENT CO. IRON POINT
TITAN ASSET MANAGEMENT CO. 6230 IRVINE BLVD IRVINE,
CA 92620



--------------------------------------------------------------------------------

Appendix B

Specified Liabilities

 

1.

Fifty percent (50%) of all Transfer Taxes.

 

2.

Fifty percent (50%) of all U.S. federal and state and local income Taxes arising
out of, or triggered by, the Transactions; provided, that Buyer’s liability for
such Taxes shall not exceed $2.5 million in the aggregate.

 

3.

All Priority Tax Claims (as defined in the Plan) to the extent such Liabilities
constitute Operating Liabilities, but excluding any portion of such outstanding
Liabilities that Seller or its Subsidiaries, as applicable, failed to pay as and
when due in the ordinary course of business consistent with past practice prior
to the Closing.

 

4.

$350,000.00 for 2019 Tax Liabilities.



--------------------------------------------------------------------------------

Appendix C

Claimants with Third-Party Beneficiary Rights

GNC Holdings

Asserted Administrative Claims

Per Claims Register as of 10/01/20

 

Claim Number

  

Claimant

   Asserted
Administrative Amount   2945    salesforce.com inc.      1,926,886.37   3099   
Salesforce.com, Inc.      1,365,507.25   3053    St. Paul Fire and Marine
Insurance Company      89,820.00   1904    Marquee-Brawley LLC      61,916.16  
2524    Linear Retail Waltham #1, LLC      57,070.59   2227    Rancho Cordova
Property Holdco LLC      53,421.35   1826    BlackLine Systems, Inc.     
35,180.76   2653    Granite Telecommunications LLC      34,498.60   3467    CF
III SH Valley Fair, LLC      32,415.77   1794    305 SIXTH AVENUE REALTY INC   
  31,682.67   3625    125 Park Owner LLC      30,541.41   730    Brixton
Sherwood LLC      30,011.76   2366    Granite Telecommunications LLC     
27,348.22   2136    EklecCo NewCo LLC      25,810.44  